OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                     tfSPQSh,
              ©FFSCOAL BUS
              STATE OF TEXAS'S
              PENALTY FOG
 3/26/2015    PRIVATE USE                   _                                    MAR 31   201

 FLORES, PETER           Tr. CtTNo^^bcW^oT^^A
 On this day, the application for' i§ffifaNr\tjof Habeas Corpus has been recei-
 and presented to the Court.        ^-^M%\ £ '
                                           •%%                             Abel Acosta, CI;



             tfP               PETER FLORE'S^ „A
                               TRAVIS CO. CORR^/CEN.
                               3614 BILL PRICE RDV<
                               DELVALLE, TX 78617
                                                               TDC# 1450331                     1


;amr£                               •H'M'i'''^i'l'MFiiM,i!l"iirliaM1'ii1iiiilh,'HI